Citation Nr: 1218780	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a lung disability, to include as secondary to asbestos, welding dust and fumes, or smoking.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1945 to June 1949 and from November 1952 to September 1954, with additional reserve service.   

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's previously denied claim for service connection for a lung disability. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lung disorder, to include as secondary to asbestos, welding dust and fumes, or smoking is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A November 1993 rating decision that denied service connection for chronic obstructive pulmonary disease (COPD) on the basis that there has been no new and material evidence submitted that warranted reopening the Veteran's claims for service-connected, was not appealed.  

2.  Evidence added to the record since the final November 1993 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lung disorder.  



CONCLUSIONS OF LAW

1.  The November 1993 rating decision denying reopening of a claim for service connection for COPD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a lung disability has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Upon receipt of a substantially complete application, VA must provide claimants with certain notice and assistance in developing the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies the claimant of the evidence and information necessary to reopen the claim; (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board remanded this claim for additional development in May 2011.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary.  Dyment v. West, 13 Vet. App. 141 (1999).  The Board further finds that all necessary development has been accomplished.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was provided corrective notice in a June 2011 letter that informed him of the evidence necessary to reopen his claim for service connection for a lung disorder and informed him of the specific evidence would be required to substantiate the elements needed for service connection.  Additional VA medical records were associated with the claims folder.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a lung disorder is completely favorable, no further action is required to comply with the duties to notify and assist the claimant.

A May 1978 rating decision denied service connection for a lung condition, finding that the Veteran's pulmonary disabilities were not related to the increased density shown by x-ray in 1952.  A notice of disagreement was not filed, nor was new and material evidence received within one year showing a link between his current pulmonary disease and service.  Therefore, the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  

The Veteran filed a claim to reopen in September 1986 and the RO denied reopening the Veteran's claim in a November 1987 rating decision.  The Veteran did not perfect an appeal of that decision.  

The Veteran filed another claim to reopen in April 1983 and the RO denied service connection in a November 1993 rating decision, finding that there was no evidence that the Veteran participated in mustard gas testing.  A notice of disagreement was not filed, nor was new and material evidence received within one year showing any link between his current pulmonary disease and service.  Therefore, the decision became final.  38 C.F.R. §§ 3.104, 3.156(b) (2011).

A claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  The Veteran filed this claim to reopen in March 2009.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Veteran's current claim for service connection for COPD is based on the same factual basis as the previously claimed lung disease, therefore, new and material evidence is necessary to reopen the claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

For the purpose of determining whether new and material evidence has been received, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence of record at the time of the November 1993 rating decision included the Veteran's service medical records.  A December 1952 chest x-ray revealed an increased density in the right lung field.

VA medical records included an April 1978 diagnosis of COPD with bronchospasm and acute bronchitis/wheezing, exacerbated by dust exposure.

An October 1986 statement from the Veteran's private physician noted that the Veteran was seen for exacerbation of his COPD in August 1982 and treated for his COPD in September 1982, November 1982, September 1983, December 1984, and February 1985.  The physician noted that the most recent visit was due to secondary infection and/or exacerbation by upper respiratory infection.

VA medical records further showed the Veteran complaining of cough and cold with a medical history of COPD.  He also reported symptoms of trouble with his nose, sinuses, mouth and throat; chronic and frequent cough; and shortness of breath.  He was treated for and diagnosed with upper respiratory infection, chronic bronchitis, asthma, borderline emphysema, and COPD.  A June 1983 chest x-ray revealed a vague pleural based density in the right lateral chest wall that probably represented some pleural thickening.  The lungs were free of infiltrate, effusions, or atelectasis.  An October 1985 x-ray revealed the lungs were clear and without sign of fluid, infiltrate, or mass lesion.  A November 1986 x-ray revealed no acute pulmonary disease.  An October 1987 VA examination revealed complaints of shortness of breath.  The impression was mild to moderate COPD and an x-ray revealed mild flattening of the hemidiaphrams suggesting COPD.  A January 1987 chest x-ray revealed no active disease and no radiographic evidence of asbestosis.  August 1988 medical records from the Veteran's private physician contain a diagnosis of COPD and a noted history of exposure to asbestos in Korea.  In an August 1993 statement, the Veteran reported that he volunteered to test gas masks.  He reported that during the exercise, he was instructed to remove his gas mask and experienced a burning of his throat and eyes.  He further reported that he was gassed again while at Camp Lejuene.  He reported that he had bouts of severe bronchitis and shortness of breath on exertion.

The evidence submitted since the November 1993 rating decision includes VA medical records dating from March 1977 to November 1995 that show complaints of and treatment for pleuritic pain and difficulty breathing.  Diagnoses include COPD and right lower lobe infiltrate.  VA medical records dating from April 2008 to May 2011 include an October 2010 chest x-ray that revealed no infectious process (pneumonia) present, but the lungs appeared to have chronic lung disease (COPD).  In statements dated in June and November 2009 and in March 2010, the Veteran reported his belief that smoking cigarettes and exposure to second-hand smoke resulted in his COPD.  In an August 2010 statement, the Veteran reported that he was assigned to Damage Control in the Navy which consisted of welding, carpentry, and construction aboard ships and in dry dock.  He reported that he worked on asbestos covered pipes and military equipment and was exposed to the dust when cutting and replacing those pipes.  He further reported that he did not wear protective devices or clothing.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran's newly received statements are not cumulative and raise the possibility that his current lung condition is related to symptoms that the Veteran reported started in service and continued thereafter.  Furthermore, his statements regarding exposure to welding fumes, asbestos, and carpentry are new evidence that must be considered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  The newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  To that extent only, the appeal is allowed.  38 C.F.R. § 3.156 (2011). 


ORDER

New and material evidence having been received, the claim for service connection for a lung disability is reopened.  To that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for a lung disability, the Board has jurisdiction to review the issue de novo, based on the whole record.  The Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

VA must obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicate that the claimed disability or symptoms may be associated with an event, injury, or disease in service, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination.  In light of his statements regarding exposure to asbestos, welding dust, and fumes, and his history of smoking, the Veteran should be accorded a VA examination to address the etiology of any lung condition present. The Board notes that the Veteran alternatively argues in a July 2009 statement that he had a pre-existing lung condition that was aggravated during service.  However, the Board finds that there is no clear and unmistakable evidence of record to rebut the presumption of soundness at entrance to service.  38 C.F.R. § 3.303 (2011).

The Board notes that Social Security Administrative (SSA) records were previously requested.  However, in a February 2010 response, SSA indicated that the requested medical records had been destroyed.  The Veteran was informed that his records could not be located and future efforts to locate them would be futile in a February 2010 letter.  Accordingly, the Board finds that further action in regard to obtaining those records is not warranted.  38 C.F.R. § 3.159(c)(2) (2011).

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from October 31, 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action: 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran not already of record dating from October 31, 2011.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Schedule the Veteran for a respiratory examination to ascertain the etiology and approximate date of onset of any currently diagnosed respiratory disability.  The examiner should review the claims file and the report should note that review.  The examiner should provide an opinion as to the following:

a) Specify all currently diagnosed respiratory disabilities.

b) Is it at least as likely as not (50 percent probability or greater) that any current respiratory disability is related to the Veteran's active service, including exposure to asbestos, or welding dust and fumes, or to any other aspect of his service?  The examiner should specifically comment on whether any diagnosed respiratory disability found, to include the currently diagnosed COPD and asbestosis, had initial manifestation during active service, and as to the most likely etiology of the COPD and asbestosis.  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to comment on the clinical significance of the service personnel records which show service at the United States Naval Base in Peleliu; Flight Personnel Rehabilitation Camp in Guam; the Naval Air Station in Orote, Guam; and the Naval Operating Base in the Midway Islands; and the December 1952 service treatment record chest x-ray that found an increased density in the right lung field.  

3.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


